DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oshima et al. (US 20180287427).
Oshima et al.’s figures 2 and 4 show an electronic device, comprising: a receiving coil (120), a receiving circuit (130, 150, 210, 220), a first switch module (124 in figure 4), and a first control module (150), wherein the receiving circuit comprises two access ends; the receiving coil (figure 4) comprises at least two turns of sub-coils, the receiving coil comprises two lead ends (125A, 125B), and one lead end of the receiving coil is connected to one access end of the receiving circuit; the first switch module (124) comprises at least two first switches (124A-124D), a control end of each first switch is connected to the first control module (since they are controlled by the control module, ¶0083-0084), a first end of the first switch is connected to one turn of sub-coil of the receiving coil, and a second end of the first switch is connected to the other access end of the receiving circuit; and the first control module is configured to control turn-on or turn-off of the at least two first switches of the first switch module according to a parameter related to strength of magnetic coupling between the receiving coil and a transmitting coil of . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 20180287427) in view of Ookawa (US 20160094082).
Oshima’s figures fail to show that the receiving coil comprises front and rear coils  However, Ookawa’s figue 1 shows a power receiving coil comprising front coil (2A) and rear coil (3A) to inhibits an increase in resistance component over a wide frequency.  Therefore, it would have been obvious to one having ordinary skill in the art to include front and rear coils in Ookawa’s coil 120 for the purpose of inhibit an increase in resistance component over a wide frequency.  Thus, the modified Oshima’s figures further shows that the number of turns of sub-coils in the front coil is the same as that in the rear coil (see Ookawa’s figure1), and each turn of sub-coil in the front coil is connected in parallel (via through holes) with a corresponding turn of sub-coil in the rear coil. 

Claims 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima et al. (US 20180287427) in view of Ookawa (US 20160094082) and Nakahara et al. (US 10312739).
As to claim 3, the modified Oshima et al.’s figures fail to show that its transmitter coil is also an adjustable coil.  However, Nakahara et al.’s figure 23 shows a wireless power transceiver comprises adjustable transmitting coil (in 11A, Nakaharaet al.’s figures 17 and 18 that shows similar coil assembly 
As to claim 4, the modified Oshima or Nakahara’s figures show that the transmitting coil comprises a front coil and a rear coil, the number of turns of sub-coils in the front coil is the same as that in the rear coil, and each turn of sub-coil in the front coil is connected in parallel with a corresponding turn of sub-coil in the rear coil (see Ookawa’s figure). 
As to claim 5, the modified Oshima or Nakahara’s figures show wireless charging method, operable by the electronic device according to claim 1, and comprising: obtaining a parameter related to 
As to claim 6, the modified Oshima or Nakahara’s figures show that the step of controlling turn-on or turn-off of at least two first switches of a first switch module according to the parameter related to strength of magnetic coupling, to adjust the number of turns of sub-coils that work effectively in the receiving coil comprises: when the parameter related to strength of magnetic coupling indicates that the receiving coil and the transmitting coil are in a strong coupling state (based on the received information), controlling turn-on or turn-off of the at least two first switches of the first switch module, to reduce the number of turns of sub-coils that work effectively in the receiving coil; and when the parameter related to strength of magnetic coupling indicates that the receiving coil and the transmitting coil are in a weak coupling state, controlling turn-on or turn-off of the at least two first switches of the first switch module, to increase the number of turns of sub-coils that work effectively in the receiving coil. 
As to claim 7, the modified Oshima or Nakahara’s figures show that the parameter related to strength of magnetic coupling comprises at least one of the following: a coefficient of coupling between the receiving coil and the transmitting coil; a mutual inductance of the receiving coil and the transmitting coil; relative positions of the receiving coil and the transmitting coil; an induced electromotive force of the receiving coil; transmission power; or transmission gains (total current value, LC resonance). 
As to claim 8, modified Oshima or Nakahara’s figures show a wireless charging method, operable by the wireless charging device according to claim 3, and comprising: obtaining a parameter related to strength of magnetic coupling between a transmitting coil and a receiving coil of an electronic 
As to claim 9, modified Oshima or Nakahara’s figures show that the step of controlling turn-on or turn-off of at least two second switches of a second switch module according to the parameter related to strength of magnetic coupling, to adjust the number of turns of sub-coils that work effectively in the transmitting coil comprises: when the parameter related to strength of magnetic coupling indicates that the transmitting coil and the receiving coil are in a strong coupling state, controlling turn-on or turn-off of the at least two second switches of the second switch module, to reduce the number of turns of sub-coils that work effectively in the transmitting coil; or when the parameter related to strength of magnetic coupling indicates that the transmitting coil and the receiving coil are in a weak coupling state, controlling turn-on or turn-off of the at least two second switches of the second switch module, to increase the number of turns of sub-coils that work effectively in the transmitting coil. 
As to claim 10, modified Oshima or Nakahara’s figures show that the parameter related to strength of magnetic coupling comprises at least one of the following: a coefficient of coupling between the receiving coil and the transmitting coil; a mutual inductance of the receiving coil and the transmitting coil; relative positions of the receiving coil and the transmitting coil; an induced electromotive force of the receiving coil; transmission power; or transmission gains. 
As to claims 11-15, electronic device computer readable storage medium, i.e., memory, processor and computer program, executing circuit operation is well known in the art.  It would have been obvious to one having ordinary skill in the art to include computer readable medium to execute the operation of the modified Oshima or Nakahara’s figures for the purpose of ensuring the circuit operates precisely. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The mutual inductance relationship between transmitting coil and receiving coil described in Applicant’s paragraph 0040 is also applied to Oshima’s figures.  Muratov et al.’s equation 1 (newly cited for supporting evident) shows a similar mutual inductance relationship between transmitting and receiving coils.  Therefore, the described mutual inductance relationship between the transmitting coil and receiving coil is inherent in Oshima’s figures.  Thus, the magnetic strength in Oshima is relative to the inductances of the transmitting and receiving coils. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842